Citation Nr: 0709793	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Post Traumatic 
Stress Disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from April 1967 
to April 1970.

Service connection for PTSD was denied by a Department of 
Veterans (VA) Regional Office (RO) rating action dated in 
February 1998.  The veteran did not submit a timely notice of 
disagreement for the denial of service connection for PTSD.

In March 2004, the veteran filed a claim to reopen his claim 
for service connection for PTSD.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Cleveland, Ohio RO that denied the veteran's claim to reopen 
a claim for service connection for PTSD.

The veteran was afforded a videoconference hearing before the 
undersigned in August 2006.  The transcript is of record. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1998 decision, the RO denied service 
connection for PTSD; the RO notified the veteran of that 
decision and of his appellate rights, but he did not appeal 
that determination and the decision became final.

2.  Evidence submitted since the February 1998 decision 
relates to previously unestablished elements necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The RO's February 1998 decision is final; evidence received 
since that decision is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The Board finds that the RO's 
actions comply with duty to assist requirements.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1) (2006).  

Factual Background

In the February 1998 decision, the RO denied service 
connection for PTSD on the basis that credible supporting 
evidence that the claimed in-service stressor actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor 
was not found.  Because the veteran did not submit a notice 
of disagreement within one year, that decision is final.  
Thus, new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

On March 31, 2004, the RO received the veteran's application 
to reopen his claim for service connection for PTSD.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The evidence received since the February 1998 RO decision 
includes VA treatment records, additional service medical 
records, and the veteran's hearing in August 2006. 

The newly received medical evidence documents a link between 
current symptomatology and the claimed in-service stressor as 
a July 2004 letter from VA physician concluded that "the 
veteran's tour of duty precipitated a chronic, severe PTSD 
syndrome".  Additionally, at his August 2006 videoconference 
hearing, the veteran stated that he witnessed soldiers dying 
in a helicopter crash during the summer of 1969 while on 
active duty.  This new evidence goes to the previously 
unestablished element of a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.

The Board therefore finds that the evidence received since 
the February 1998 RO decision is both new and material.  
Accordingly, the claim is reopened.


ORDER

To the extent that new and material evidence has been 
submitted, the claim for service connection for PTSD is 
reopened. 


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate this issue on a de novo basis.  Also, for the 
reasons discussed below, additional development of the 
evidence is necessary with respect to the service connection 
claim.

The veteran has asserted that his diagnosed PTSD is a result 
of his experiences in Vietnam.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In an October 1997 statement and at the August 2006 hearing, 
the veteran described several stressful incidents during his 
tour of duty in the Republic of Vietnam.  He has not provided 
specific dates for most of these incidents, but did report 
that during the summer of 1969, he witnessed a helicopter 
crash that killed soldiers.  The veteran also reported the 
while serving on the USS Harnett County, the ship received 
grenade fire from shore that could be heard on board ship.  
He reported seeing many dead bodies floating down a river.  

The RO should attempt to verify the claimed stressors and, if 
verified, afford the veteran a VA examination to determine 
whether any corroborated in-service event is sufficient to 
support a diagnosis of PTSD.

Additionally, in his August 2006 videoconference hearing, the 
veteran stated that he had been receiving Social Security 
disability benefits for the past year and a half for his 
mental condition and a back disorder.

The decision awarding Social Security benefits and the 
supporting medical records pertinent to the veteran's claim 
have not yet been obtained. VA has a duty to acquire copies 
of both the Social Security Administration decision and the 
supporting medical records pertinent to such a claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).

The record contains VA treatment records dated up to August 
2005.  In August 2006, the veteran testified the he continued 
to received VA treatment for PTSD.  The RO should obtain all 
current treatment records not previously obtained and 
associate them with the claims folder.

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
and an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, the 
veteran should be furnished proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate the claims, as well an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request all identified 
up-to-date records regarding treatment 
for PTSD, which are not yet part of the 
record, from VA or private medical care 
providers, to include all VA outpatient 
treatment record dated from August 2005 
to the present.  All record obtained must 
be associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration copies of all 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim and the actual 
decision granting those benefits.  All 
records obtained must be associated with 
the claims folder.

4.  The RO should contact U. S. Army and 
Joint Services Records Research Center 
(JSRRC) and request verification of the 
claimed stressors as provided by the 
veteran.  The RO should detail the 
stressors claimed by the veteran, in 
particular that he witnessed claimed a 
helicopter crash in the summer of 1969 
and that the ship he was stationed on 
received grenade fire from shore, and 
request that the JSRRC provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The veteran was 
assigned to the USS Harnett County LST 
821 in Vietnam.

5.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.

The veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

6.  Thereafter, the RO should adjudicate 
the veteran's claim.  If any benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case, and return the case to the 
Board if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


